Citation Nr: 1219547	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
 in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for post-surgical complications of a focal macular laser photocoagulation (FML) on the right eye, to include post-surgical scarring and blindness of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to November 1953.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New Orleans, Louisiana.  It was remanded for additional development in March 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent FML in April 2002 to treat clinically significant macular edema (CSME) of the right eye.  He signed an informed consent for this procedure in which he acknowledged that risks included immediate loss of vision, bleeding inside the eye, inflammation, the need for more laser treatment, loss of the eye, and high pressure in the eye.

2.  After the FML procedure, the Veteran was noted to have a scar in his right eye.  

3.  After the FML procedure, the Veteran still had CSME as well as a cataract and diabetic retinopathy.

4.  The Veteran's loss of vision in the right eye was most likely caused by a progression of his diabetic retinopathy.

5.  There is no evidence that the FML procedure was performed improperly and the development of a scar was within the known complications of the procedure.



CONCLUSION OF LAW

The medical care that was provided to the Veteran by VA did not constitute negligence, carelessness, lack of proper skill, error in judgment, or fault on the part of VA and did not cause the loss of vision in the Veteran's right eye.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for compensation under 38 U.S.C.A. was received in May 2004.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in November 2004.  This letter notified the Veteran of VA's responsibilities with respect to obtaining information to assist him with completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim as well as what the evidence needed to show in order to substantiate a claim pursuant to 38 U.S.C.A. § 1151.  Thereafter, the claim was reviewed and the June 2005 rating decision was issued.  The Veteran was sent another VCAA letter in March 2011 which again provided this information, and this case was readjudicated in a supplemental statement of the case (SSOC) in March 2012.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007), Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In the May 2011 remand, the Board noted that although the claims file contained some records about the FML procedure, the claims file did not contain any operative report or similar document associated with it. The Board remanded this case so that these documents, as well as any other documentation related to the Veteran's FML procedure, could be obtained.  Attempts were made to obtain these records, but the VA Medical Center where the procedure was performed reported that after a detailed search, the records were unavailable.  Further attempts to locate the records would be futile.  The Veteran was notified that these records could not be obtained in September 2011, but he provided no response to this notification.  The Veteran was also provided with a VA examination with respect to his claim, and an Independent Medical Opinion (IME) was also obtained.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  He was requested to identify any private treatment for his right eye in March 2011 but he did not respond to this request.  Therefore, although the Veteran has referenced receiving private treatment for his eye, no private treatment records could be obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.  The Board therefore finds that the requirements of the VCAA were met in this case. 

38 U.S.C.A. § 1151

The Veteran contends that the April 2002 FML procedure was improperly performed and that this led to loss of vision in his right eye.

38 U.S.C. § 1151 provides that compensation for disability or death may, under certain circumstances, be awarded in the same manner as if such disability or death were service connected if the disability or death was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination that was furnished to the Veteran by VA.  38 U.S.C.A. § 1151.  In order for such compensation to be awarded, the disability or death must have been due to either (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (b) an event not reasonably foreseeable.  Id.  There are also provisions addressing injuries incurred during certain rehabilitation programs, see id, but these latter provisions are not relevant to the instant case.

To establish causation, the evidence must demonstrate that the actual hospital care, medical or surgical treatment, or examination that was provided by VA caused the disability or death.  It is not sufficient that the Veteran was harmed by an event that occurred coincidentally with VA hospital care, medical or surgical treatment, or an examination.  See, e.g., Mangham v. Shinseki, 23 Vet. App. 284. 286-287 (2009) (citing 38 C.F.R. § 3.361(c)).  

Additionally, VA hospital care, medical or surgical treatment, or examination must not only have actually, but also proximately, caused the Veteran's injury or death.  The proximate cause or disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression thereof.  38 C.F.R. § 3.361(c)(2).  Additional disability or death that was caused by a Veteran's failure to follow properly given medical instructions is not considered to be caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Medical care, treatment, or examination is considered to be due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault by VA, when either (a) VA failed to exercise the degree of care expected of a reasonable health care provider, or (b) VA furnished the care, treatment, or examination without the informed consent of the Veteran or, in appropriate cases, that of the Veteran's representative.  38 C.F.R. § 3.361(d)(1).  

An event that occurs during medical care, treatment, or examination that is provided to a Veteran by VA is considered not reasonably foreseeable if a reasonable health care provider would not have foreseen it.  The event need not have been completely unforeseeable or unimaginable but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  

The Veteran underwent FML in April 2002 to treat CSME and prevent further visual loss.  Prior to the procedure, he signed an informed consent form acknowledging that possible complications of the procedure included immediate loss of vision, bleeding inside the eye, inflammation, the need for more laser treatment, loss of the eye, and high pressure in the eye.  After the surgery, the Veteran continued to lose vision in his right eye, eventually being only able to count fingers at three feet. 

After surgery, the Veteran continued to follow up with VA some time, but eventually decided to obtain private treatment.  He saw a private physician in May 2004.  The private physician noted that he had no history of the Veteran's vision problems.  At the time of that examination, the Veteran's vision in his right eye was 20/400.  The Veteran had many microanyuerisms just inferior to the center of the macula.  The center of the macula appeared to have a scar with pigment changes.  The Veteran's left eye also had multiple microaneurysms with edema throughout the center of the macula.  The impression was that the Veteran had clinically significant diabetic macular edema in both eyes.  The Veteran also had background diabetic retinopathy in both eyes and a cataract in the right eye.  The private physician opined that the scar in the Veteran's right eye probably caused his poor vision in that eye.  He noted that there are many causes for scars in the center of vision, but it was logical to conclude that the laser may have contributed to the scar.  He had no other evidence to support or refute that.  The Veteran was scheduled for a flourescin angiography (IVFA) and focal laser in both eyes.

In a written statement, the Veteran related that this doctor told him that the laser surgery had been performed improperly.  However, as noted above, the letter from the physician does not say that. 

The Veteran was afforded a VA examination of his eye in March 2005.  It was noted that the Veteran had heart disease, high blood pressure, diabetes, and cancer.  There was no eye pain.  The Veteran had visual symptoms consisting of burning, blurred vision, loss of night vision, and loss of visual field in the right eye.  He did not report any symptoms in the left eye.  The Veteran had laser surgery in the right eye in April 2002.  Vision in the right eye was 20/800 near and counting fingers at three feet distance vision.  There was no malignant neoplasm, keratoconus, or diplopia.  The Veteran was diagnosed with CSME and cataracts in both eyes and pseudoaphakia in the left eye.  The examiner opined that the Veteran's loss of vision was not caused by the laser surgery. The Veteran needed IVFA and then FML in his right eye.

An independent medical opinion was obtained addressing the cause of the Veteran's decreased vision in December 2010.  The expert physician reviewed the Veteran's complete treatment records as contained in the claims file.  He noted that there were limitations reviewing the case because there were no details, photos, or operative notes.  As previously noted, VA tried to obtain these but they were unavailable, if they exist.  He rendered his opinion based on the documentation in the medical records that he reviewed.  

The expert physician explained that FML is a technique whereby a laser is used to treat leaking microaneurysms.  It is typically a very precise treatment with low energy applied directly to the retina to close/cauterize the leaking microaneurysms.  

On the day of surgery, the Veteran had vision of 20/80-2 in the right eye.  A few weeks earlier it was 20/100-2.  The need to perform a laser procedure is based on the clinical exam, and if CSME is present FML is reasonable to attempt to stabilize the diabetic macular edema.  It is unclear how much of the Veteran's limitation of vision is associated with complications from the diabetic macular edema and the cataract that was also identified in his right eye at the time of treatment.  The expert physician suspected that based on the evidence of record, the majority of the visual loss was associated with the problems related to diabetic retinopathy.

The Veteran was then followed in the clinic with serial exams to evaluate his progress after treatment.  The documentation on a July 2002 exam stated that there was persistent macular edema but it was improving and observation was recommended.  Vision at that time was 20/150-2 with correction in the right eye.  The Veteran's compliance with follow up was less than ideal, and medical records also reflect poor compliance with diabetic control, with hemoglobin A1C running above 9, which would put him at more risk for progression of his diabetic retinopathy.  The Veteran was seen again in October 2003 at which time his vision was 20/200+1 in the right eye.  The cataract was about the same as it had been previously and the retinal exam documented a small scar inferior to the right central macula as well as CSME in both eyes.  The recommendation was to refer the Veteran to an outside facility for retinal care, but it was unclear whether the Veteran was ever treated at that facility.  The examiner noted the findings in the letter from the Veteran's private physician as well as the results of the VA examination in March 2005.

It was the expert physician's opinion that the limitations in vision that the Veteran experiences in his right eye are associated with complications from progression of his diabetic retinopathy and not as a direct result from the FML that was done in April 2002.  It was unlikely that the Veteran incurred any significant additional disability as a result of the laser treatment.  The Veteran's right eye had significant diabetic macular edema and the laser treatment was ineffective.  The appearance of a scar is not uncommon after focal laser treatment of the retina, pigment changes in the macula are more readily identified later in the postoperative course.  The Veteran was at high risk for progression of his diabetic retinopathy due to his poor blood sugar control.  The time frame of visual loss as documented in the medical records are more likely the result of the progression of diabetic retinopathy and not a direct result of the laser treatment.  If laser treatment in the wrong area (if the treatment was too central and damaged the fovea) was the cause, the physician would expect a more dramatic visual loss more immediately (a few weeks).  Photography, IVFA information, and operative note information would all lend to the understanding of the clinical outcome, but given the information provided there seems to be no strong evidence to indicate additional disability from the laser treatment sustained by the Veteran.

After reviewing all evidence of record, the Board finds that the evidence does not show that the Veteran's loss of vision was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  While the Veteran had a scar after the laser surgery, the expert physician opined that this was not uncommon after FML.  This was within the risks acknowledged by the Veteran when he signed his informed consent form, which noted that the treatment could be ineffective or cause further visual loss.  While the Veteran claimed that his physician told him that the surgery was performed incorrectly, there is absolutely no documentation of this and there is no medical opinion of record indicating that the presence of a scar after FML is indicative of negligence.  While the Veteran's private physician thought that it was logical that the laser surgery contributed to the scar, he did not indicate that this was the result of negligence.

Moreover, the evidence indicates that the Veteran's visual loss was not the result of the scar, but rather resulted from the progression of his diabetic retinopathy.  While the Veteran's private physician opined that the visual loss in the Veteran's right eye was probably due to the scar, he acknowledged that he did not know the Veteran's ocular history.  In contrast, the expert physician who provided the independent medical examination reviewed all of the Veteran's medical records which were in the claims file.  Significantly, he observed that the time frame of the visual loss was inconsistent with damage from an improperly performed laser procedure.  This would result in a more dramatic visual loss in the period immediately after the surgery.  Post-FML treatment records reflect a gradual decline in vision that progressed to counting fingers at three feet over a number of years.  The expert's opinion is also consistent with that of the VA examiner, who also opined that the Veteran's visual loss was unrelated to the laser surgery, despite the presence of the scar as noted in the treatment records. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for post-surgical complications of a FML on the right eye, to include post-surgical scarring and blindness of the right eye, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


